Citation Nr: 1031605	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  02-04 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which granted service connection for PTSD and assigned 
an initial 30 percent disability rating, effective July 3, 2000.

In a February 2001 decision, the RO changed the effective date to 
June 30, 2000 and continued the 30 percent rating.

This matter was previously before the Board in January 2004 and 
September 2007.  On both occasions, the Board remanded the 
Veteran's claim to the RO for further development and 
adjudication.  The claim has been returned to the Board and is 
now ready for appellate disposition.

The Veteran testified at a videoconference hearing before the 
Board in May 2007.  A transcript has been associated with the 
claims folder.  


FINDING OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  From the initial award of service connection, the Veteran's 
PTSD has been manifested by occupational and social impairment 
with reduced reliability and productivity due to such symptoms 
as: anxiety, nightmares, irritability, feelings of detachments, 
hypervigilance, fleeting thoughts of suicide with no plan or 
intent, and trouble sleeping.   There has however, been no 
evidence of: obsessional rituals which interfere with routine 
actives; speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; neglect of 
personal appearance and hygiene; or inability to establish and 
maintain effective relationships. 


CONCLUSION OF LAW

The criteria for an initial 50 percent evaluation, and no higher, 
for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

The appeal arises from disagreement with the initial rating 
following the grant of service connection.  The courts have held 
that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements (such as an effective date) are appropriately 
addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 
7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Where a claim has been substantiated after the enactment of the 
VCAA, the Veteran bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Id.  No claims of prejudice have been made in this 
case.  Accordingly, no additional development is required with 
respect to the duty to notify.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA has obtained all available records, including 
service records and records of post service treatment.  
Additionally, the Veteran was afforded VA examinations in 
response to his claim.  

The provisions of 38 C.F.R. § 3.103(c)(2) imposes two distinct 
duties on VA employees, including Board personnel, in conducting 
hearings: The duty to explain fully the issues and the duty to 
suggest the submission of evidence that may have been overlooked.  
Bryant v. Shinseki, No. 08-4080 (U.S. Vet. App. Jul. 1, 2010) 
(per curiam).  

In this matter, the Veteran was afforded a videoconference 
hearing before the Board in May 2007.  The Veteran was notified 
of the issue on appeal (entitlement to an increased evaluation 
for PTSD), and the Veteran was given the opportunity to testify 
as to his symptoms.  The record was held open in order to allow 
the Veteran to submit additional evidence in support of his claim 
and finally, the Veteran acknowledged that he was satisfied with 
the hearing. 

The Board is also satisfied that the development requested by the 
Board's September 2007 remand has been satisfactorily completed 
and substantially complied with.  This includes the above-noted 
development to receive corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to obtain VA treatment 
records, and to schedule the Veteran for a VA examination.  Only 
substantial, and not strict, compliance with the terms of a Board 
remand is required. Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 
Vet. App. 97 (2008).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.

Rating Criteria

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2009).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. § 
4.7 (2009).

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2009).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the severity 
of the condition.  The Board has a duty to acknowledge and 
consider all regulations that are potentially applicable. 
Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned for 
separate periods of time based on the facts found. In other 
words, the evaluations may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  38 C.F.R. § 4.126(a) (2009).

When evaluating the level of disability from a mental disorder, 
VA will consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social impairment.  
38 C.F.R. § 4.126(b) (2009).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
which in turn incorporates criteria contained in the General 
Rating Formula for Mental Disorders.

Under the General Rating Formula, a 30 percent disability rating 
is warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130.

A 50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment, impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.  Id.  

A 70 percent evaluation is warranted for PTSD if the Veteran 
exhibits: occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine actives; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); inability 
to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.  

The schedular criteria incorporate the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130. 

The Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 
(DSM-IV) at 32).

A GAF score of 31-40 indicates some impairment in reality testing 
or communications or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood. 

A GAF score of 41-50 is assigned where there are, "serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job)." 

A GAF score of 51-60 rating indicates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF score of 61-70 reflects some mild symptoms, such as 
depressed mood and mild insomnia, or some difficulty in social, 
occupational, or school functioning, such as occasional truancy, 
or theft within the household, but generally functioning pretty 
well, and has some meaningful interpersonal relationships.  

The list of symptoms under the rating criteria are meant to be 
examples of symptoms that would warrant the evaluation, but are 
not meant to be exhaustive, and the Board need not find all or 
even some of the symptoms to award a specific evaluation.   
Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other 
hand, if the evidence shows that the Veteran suffers symptoms or 
effects that cause occupational or social impairment equivalent 
to what would be caused by the symptoms listed in the diagnostic 
code, the appropriate equivalent rating will be assigned.  
Mauerhan v. Principi, at 443.  The Court of Appeals for the 
Federal Circuit has embraced the Mauerhan Court's interpretation 
of the criteria for rating psychiatric disabilities.  Sellers v. 
Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the Veteran's 
psychiatric symptoms, whether listed in the rating criteria or 
not, and had assigned a rating based on the level of occupational 
and social impairment.  Mauerhan v. Principi, at 444.

Increased Rating Claim

Background

In August 2000, the Veteran underwent a comprehensive VA mental 
health evaluation.  He reported that he had been unemployed since 
April 1991 due to low back pain and rheumatoid arthritis and was 
receiving Social Security Administration disability, workers' 
compensation, and a miner's pension.  The Veteran stated that he 
had "a lot of stress" regarding Vietnam, thinking about it 
often.  He reported daily intrusive thoughts, interrupted sleep, 
avoidance of crowds, irritability, anxiousness, and anhedonia.  

The examiner noted the Veteran was casually dressed and unshaven.  
He was cooperative, with normal speech.  His affect was blunted, 
mood was dysthymic, insight and judgment were fair, and thought 
process was rational.  He reported no suicidal or homicidal 
ideation and no hallucinations or delusions.  The examiner 
diagnosed the Veteran with PTSD and assigned a GAF of 50.

In November 2000, the Veteran was afforded a VA examination and 
diagnosed with chronic PTSD and assigned a GAF of 49.  The 
Veteran reported symptoms of stress, anxiety, sleep disturbance, 
nightmares, intrusive memories, avoidance of crowds, and 
irritability.  The examiner noted the Veteran was fairly groomed.  
His psychomotor activity was slightly decreased.  He answered 
questions; however, he   did not elaborate.  His speech was low-
toned and coherent, and thoughts were goal directed.  He reported 
fleeting suicidal ideas "on and off," but stated he had no 
plans or intent to harm himself or others.  He denied visual 
hallucinations or delusions.  His affect was constricted and his 
mood was dysphoric.  

In August 2001 VA treatment records, show the Veteran was 
diagnosed with PTSD and assigned a GAF of 53.  The Veteran 
reported problems with nightmares, flashbacks, and sleep.  The 
examiner noted the Veteran was alert and oriented, cooperative, 
and a little tense.  His affect was appropriate, speech was clear 
and coherent, and he denied audio or visual hallucinations or 
homicidal or suicidal ideations.  The examiner noted the Veteran 
had poor insight.  

In September 2002, the Veteran underwent an additional VA 
examination.  He reported that he was living with his wife of 3 
years.  The Veteran reported that he experienced mood swings and 
increased anger, becoming easily upset.  He did not like crowds 
and preferred to stay by himself.  He reported checking the 
windows 2-3 times before going to sleep.  He stated he was 
experiencing memory problems, and still having nightmares and 
flashbacks.  Despite some occasional suicidal ideation, he 
reported no plans or intent to commit suicide.  

The examiner noted the Veteran reported panic attacks several 
times per week.  The examiner stated he saw no evidence of 
impairment of thought processes or communication.  He denied 
delusions or hallucinations and his eye contact was generally 
good.  He appeared to be oriented to person, place and time, and 
speech was logical and within normal limits.  The examiner 
diagnosed the Veteran with chronic PTSD and assigned a GAF of 54.

The Veteran was admitted to the VA PTSD Residential 
Rehabilitation Program (PRRP) in April 2005 and discharged in 
June 2005.

In a July 2005 VA treatment record, the Veteran indicated he was 
feeling worse than he did before entering PRRP and attributed 
this to uncovering memories and feeling about his experiences in 
Vietnam that he "[could not] put back on the shelf."  The 
examiner noted that during a presentation, it became apparent 
that the Veteran's combat exposure was quite heavy and that he 
carried much more chronic, anger, survivor guilt, and anxiety 
than was evidenced at the time of his admission.  The Veteran 
reported that he was not sleeping well, waking with nightmares of 
combat, followed by intrusive memories of the same events during 
the day.  The examiner stated the Veteran was describing serious 
symptoms and serious social impairment, and his GAF was estimated 
to be at 45 because of these symptoms and the impairment in 
social functioning.

In February 2006, the Veteran was diagnosed with PTSD and 
depressive disorder, not otherwise specified, and assigned a GAF 
score of 60.  The examiner noted the Veteran made good eye 
contact, was verbal and cooperative, with normal psychomotor 
activity.  He was alert, oriented to place, person and time, with 
no evidence of paranoia or perceptual disturbance.  His mood was 
depressed, affect was appropriate, speech was goal directed, and 
insight was fair.  He denied suicidal or homicidal ideation.  The 
Veteran reported that he felt depressed and was having "a lot" 
of flashbacks and dreams.

In an April 2008 VA treatment record, the Veteran presented with 
a depressed mood.  The Veteran stated that sometimes he felt like 
hurting himself, but "not right now."  The examiner noted the 
Veteran was somewhat anxious and occasionally "wringing" his 
hands.  The Veteran stated he woke up with nightmares and 
sometimes he woke up fighting, as if he was in combat.  The 
Veteran presented with no suicidal ideation or hopelessness, no 
homicidal ideation, however, he reported panic attacks, 
restlessness, fear of crowds, recurrent intrusive thoughts, 
avoidance of traumatic reminders, the inability to recall 
important aspects of trauma, feelings of detachment and 
estrangement, restricted range of affect, a sense of a 
foreshortened future, hypervigilance, and an exaggerated startle 
response.  

The examiner stated the Veteran was alert and oriented to time, 
place, and person with speech that was logical and 
understandable, yet slow.  Content of thought was unremarkable 
for hallucinations or obviously delusional content.  His form of 
thought was linear, mood was depressed, affect was restricted, 
and judgment was questionable.  The examiner diagnosed the 
Veteran with depressive disorder, not otherwise specified, by 
history, and PTSD, by history, assigning a GAF of 45. 

In April 2009 VA treatment records, the examiner noted the 
Veteran was alert and oriented, pleasant and cooperative, 
casually dressed, and well groomed.  His speech was of normal 
rate and volume, his mood was "okay, just no energy," affect 
was congruent to topic and conversation, thoughts were logical, 
linear, and goal directed.  The Veteran reported no suicidal or 
homicidal ideation, and the examiner stated his insight and 
judgment were good.  The examiner diagnosed the Veteran with PTSD 
and assigned a GAF of 55.

The Veteran underwent a VA examination September 2009, and 
reported that he had been retired since 1991.  The Veteran 
reported a history of occupational problems that he attributed to 
mental health symptoms, to include low frustration level that 
resulted in persistent irritability, verbal altercations with his 
foreman resulting in formal discipline.  He described difficulty 
maintaining sustained concentration and remembering different 
elements of the task at hand.  He reported avoidance of crowds 
and co-workers.  The Veteran reported that he had a "dozen" 
close friends with whom he had contact once or twice a month.  He 
and his wife participated in church-related activities.  He also 
kept in contact with veterans with whom he served.    

The examiner noted the Veteran had appropriate dress, grooming 
and hygiene.  He was cooperative, pleasant, and open.  His speech 
was spontaneous, with normal rate, rhythm, clarity and volume.  
He was oriented to situation, time place, and person.  His 
abstract reasoning, attention, and concentration were intact 
during the interview.  His immediate recall, recent recall, and 
working memory were impaired, His prevailing mood was "pretty 
good" when by himself, easily "irritated" when with his wife 
or kids.  His thought process was goal directed and well 
organized.  He had no suicidal or homicidal thoughts.  He 
reported no delusional ideation.  He reported frequent intrusive 
thoughts related to trauma memories and survivor guilt.  The 
Veteran reported severe sleep difficulties and persistent 
fatigue.  The Veteran reported intrusive memories two to three 
times per week and trauma dreams three to four times per week.  
The Veteran also reported avoidance of thoughts and feelings 
related to trauma.  He endorsed persistent, mild feelings of 
detachment from others.  He had persistent hypervigilance, 
avoided crowds, and excessive concern about safety issues at 
home.  He reported an exaggerated startle response.  

The examiner diagnosed the Veteran with chronic PTSD and 
depressive disorder, not otherwise specified, secondary to PTSD.  
The Veteran was assigned a GAF of 53.  The examiner noted there 
was no total occupational and social impairment due to PTSD, and 
that despite the presence of PTSD symptoms and secondary 
depression, his overall level of functional impairment appeared 
mild to moderate, likely due to history of psychotherapy for PTSD 
and relatively effective coping strategies at present, as well as 
good family support.  

Analysis

The symptoms listed in the criteria for a 50 percent evaluation 
are not intended to serve as an exhaustive list, but as examples 
of the type of symptomatology that would warrant that evaluation, 
but without those factors, differentiating a 30 percent 
evaluation from a 50 percent evaluation would be difficult.  
Mauerhan, 16 Vet. App. at 442.  If the evidence demonstrates that 
a claimant suffers symptoms or effects that cause occupational 
and social impairment equivalent to that which would be caused by 
those listed in the rating criteria, the appropriate equivalent 
rating will be assigned.  Id.

The Veteran endorsed many of the symptoms associated with a 50 
percent disability rating for PTSD.  Specifically, he reported 
anxiety, nightmares, irritability, feelings of detachments, 
hypervigilance, and trouble sleeping.  Despite these symptoms, he 
reported a  good relationship with his wife and children.

In multiple VA examinations, the Veteran was assigned GAF scores 
indicative of moderate to serious impairment, ranging from 45 to 
60.  He reported problems with nightmares and hypervigilance 
which kept him awake at night.  He endorsed symptoms such as 
depression, anhedonia, and anxiety.  He indicated he felt 
depressed and hopeless at times, to include contemplating 
suicide.  The Veteran stated, however, that he would not commit 
suicide or harm others.  

The examiners who conducted the VA examinations explained the 
reasons for their opinions and they are consistent with the 
evidence of record.  Therefore, these opinions are entitled to 
substantial probative weight. See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008) (most of the probative value of a 
medical opinion comes from its reasoning; threshold 
considerations are whether the person opining is suitably 
qualified and sufficiently informed).

Weighing these findings together, the Board finds that the 
disability most closely approximates the criteria for a 50 
percent rating and no higher. 

The criteria for the next higher rating, 70 percent, are met if 
the Veteran has deficiencies in most of the areas of work, 
school, family relations, judgment, thinking and mood.

The Veteran reported that his marriage was "good" and that he 
had satisfactory relationships with his children.  The Veteran 
reported that he had a "dozen" close friends with whom he had 
contact once or twice a month.  He and his wife participated in 
church-related activities.  He also kept in contact with veterans 
with whom he served.  

There is no impairment in occupational functioning as the Veteran 
is retired due to a work-related injury to his back.

The Veteran does not have deficiencies in most of the areas 
required for a 70 percent rating.  He has also been shown to not 
have most of the symptoms listed as examples in the 70 percent 
criteria to include suicidal ideation, obsessional rituals, 
speech that is intermittently illogical, obscure, or irrelevant, 
neglect of personal appearance, or the inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130. 

Given these symptoms and medical evidence of record, the 
Veteran's disability most nearly approximates the criteria for a 
50 percent rating  for the entire appellate period.  38 C.F.R. 
§ 4.7; See Fenderson, 12 Vet. App. at 126. 
 



Individual Unemployability

The Court has held that, when evidence of unemployability is 
presented, the issue of whether a total disability based on 
individual unemployability (TDIU) will be assigned, should be 
handled during the determination of the initial disability rating 
assigned at the time disabilities are determined to be service 
connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 
(2009).  In Rice, the Court determined that there is no 
freestanding claim for TDIU.  Id. at 451.  

In the instant case, the Veteran has not raised the issue of 
TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001).  Moreover, the Veteran retired in 1991 due to a work-
related back injury he received while working as a mechanic in 
strip (coal) mines and due to pain from rheumatoid arthritis.  As 
the Veteran has not raised such a claim and there is no objective 
evidence of unemployability due to the service-connected PTSD, 
TDIU is not warranted in the instant case. 

Extra-Schedular

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board finds 
that the record does not reflect that the Veteran's service-
connected disability is so exceptional or unusual as to warrant 
the assignment of a higher rating on an extra- schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2008).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 
(2008).

In this regard, there must be a comparison between the level of 
severity and symptomatology of the claimant's service- connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule and the assigned schedular evaluation is therefore 
adequate, and no extraschedular referral is required. Id., see 
also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, VA must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing 
norms" (which include marked interference with employment and 
frequent periods of hospitalization).

In this case, the Veteran has not contended that his service-
connected PTSD has caused frequent periods of hospitalization or 
marked interference with employment.  As noted above, the Veteran 
retired in 1991 due to a work-related back injury he received 
while working in strip mines and due to pain from rheumatoid 
arthritis.  

The Board has denied TDIU in the instant matter.  The Board has 
found that the rating criteria used to evaluate the Veteran's 
service-connected PTSD reasonably describes his disability levels 
and symptomatology.  Therefore, the Veteran's disability picture 
is contemplated by the rating schedule and no extraschedular 
referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).

ORDER

Entitlement to an initial 50 percent evaluation for PTSD is 
granted subject to the controlling regulations applicable to the 
payment of monetary benefits.


____________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


